Motion for leave to dispense with printing granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the November 1960 Term; appeal ordered to be placed on the calendar for November 7, I960. Motion for assignment of counsel granted. Solomon Z. Ferziger, Esq., 16 Court Street, Brooklyn, N. Y., is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.